[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________                FILED
                                                           U.S. COURT OF APPEALS
                                  No. 08-16569               ELEVENTH CIRCUIT
                                                                 JUNE 22, 2009
                              Non-Argument Calendar
                                                              THOMAS K. KAHN
                            ________________________
                                                                   CLERK

                       D. C. Docket No. 08-60152-CV-CMA

WANDA KRUPSKI,
a single person,

                                                               Plaintiff-Appellant,

                                      versus

COSTA CRUISE LINES, N.V., LLC,
d.b.a. Costa Cruise Lines,
a foreign corporation (Netherland Antilles),

                                                                       Defendant,

COSTA CROCIERE, SPA,
a foreign corporation (Italy),

                                                              Defendant-Appellee.


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________
                                  (June 22, 2009)
Before CARNES, WILSON and FAY, Circuit Judges.

PER CURIAM:

       Wanda Krupski (“Krupski”) appeals the district court’s grant of summary

judgment1 in favor of Costa Crociere, S.p.A. (“Costa Crociere”), the carrier/vessel

operator of a cruise ship aboard which Krupski allegedly suffered an injury. After

review, we affirm.

                                    I. BACKGROUND

       In January 2007, Krupski’s South Carolina-based travel agent booked a

cruise for Krupski, a Michigan resident, through Costa Cruise Lines N.V., LLC

(“Costa Cruise”) in Hollywood, Florida. The travel agent received from Costa

Cruise Krupski’s “Travel Documents,” which listed Costa Cruise’s Florida address

on the second page. Krupski also received an eleven-page passenger ticket

containing “General Conditions of Passenger Ticket Contract” (“the Ticket”),

which required that any suit be filed within one year of the date of any alleged

injury. The term “Carrier” was defined to include Costa Crociere, various agents

onboard the vessel, and the ship’s manufacturer. On February 18, 2007, Krupski



       1
         Costa Crociere sought dismissal of the action pursuant to Rules 12(b)(6), 15, and 56,
Federal Rules of Civil Procedure. Because the parties recognized and treated the motion as one
for summary judgment, the district court afforded the parties the opportunity to present all
material pertinent to the motion as required by Rule 12(d) and considered the motion as one for
summary judgment.

                                               2
departed from Fort Everglades, Florida, aboard the cruise ship Costa Magica.

Three days later, Krupski allegedly tripped over a camera cable in the ship’s

theater and suffered a fractured femur.

      By letter of July 2, 2007, Krupski’s counsel provided notice of the injury to

Costa Cruise in Hollywood, Florida. In response, Krupski’s counsel received a

letter from the Claims Administrator for Costa Cruise seeking additional

information for pre-suit settlement purposes. After unsuccessful pre-suit

settlement efforts, Krupski sued Costa Cruise. One year and four days after

Krupski’s alleged injury, Costa Cruise answered, stating that it was merely the

North American sales and booking agent for the carrier/vessel operator, Costa

Crociere. The district court entered orders allowing Krupski to amend her

complaint, adding Costa Crociere as a party and dismissing the suit against Costa

Cruise. Represented by the same law firm as Costa Cruise, Costa Crociere moved

to dismiss, arguing that it had been sued after the one-year period allowed for

claims as set forth in the Ticket, and that the Amended Complaint did not “relate

back” under Rule 15(c)(1)(C), Federal Rules of Civil Procedure. Krupski appeals

the dismissal, contending that her failure to sue Costa Crociere was merely the

result of “mistake” as contemplated by Rule 15(c).

                         II. STANDARDS OF REVIEW



                                          3
      We review a district court’s grant of summary judgment de novo. Holloman

v. Mail-Well Corp., 443 F.3d 832, 836 (11th Cir. 2006). We review a district

court’s application of Rule 15(c) for abuse of discretion but review findings of fact

necessary for application of the Rule for clear error. Cliff v. Payco Gen. Am.

Credits, Inc., 363 F.3d 1113, 1121 (11th Cir. 2004) (citation omitted).

                                 III. DISCUSSION

      Rule 15(c) provides, in pertinent part, that an amended pleading “relates

back” to the date of the original pleading when:

      (B) the amendment asserts a claim or defense that arose out of the
      conduct, transaction, or occurrence set out—or attempted to be set
      out—in the original pleading; or

      (C) the amendment changes the party or the naming of the party
      against whom a claim is asserted, if Rule 15(c)(1)(B) is satisfied and
      if, within the period provided by Rule 4(m) for serving the summons
      and complaint, the party to be brought in by amendment:

             (i) received such notice of the action that it will not be
             prejudiced in defending on the merits; and

             (ii) knew or should have known that the action would
             have been brought against it, but for a mistake
             concerning the proper party’s identity.

      Because the parties agreed that Rule 15(c)(1)(B)’s requirement had been

satisfied, the dispute focused on the criteria set forth in Rule 15(c)(1)(C)(i) and

(ii)—whether Costa Crociere “received such notice of the action that it will not be



                                           4
prejudiced in defending on the merits,” and “knew or should have known that the

action would have been brought against it, but for a mistake concerning the proper

party’s identity.” The district court found that Costa Crociere met Rule

15(c)(1)(C)(i)’s requirement, having received timely constructive notice of the suit

based on its sufficient “identity of interest” with Costa Cruise and their shared

counsel. However, the district court granted Costa Crociere’s motion on the basis

that there was no “mistake,” under the meaning of the rule, in failing to name

Costa Crociere earlier.

      “The purpose of Rule 15(c) is to permit amended complaints to relate back

to original filings for statute of limitations purposes when the amended complaint

is correcting a mistake about the identity of the defendant.” Powers v. Graff, 148
F.3d 1223, 1226 (11th Cir. 1998) (citation omitted). However, mere lack of

knowledge of the proper party is not enough. See id. at 1226-27. “Nothing in

[Rule 15(c)] or in the [Advisory Committee] Notes indicates that the provision

applies to a plaintiff who was fully aware of the potential defendant’s identity but

not of its responsibility for the harm alleged.” Id. at 1227 (internal quotations

omitted). “Even the most liberal interpretation of ‘mistake’ cannot include a

deliberate decision not to sue a party whose identity [the] plaintiff knew from the

outset.” Id. (internal quotations and citation omitted).



                                           5
      Using February 21, 2007 as the date of Krupski’s alleged injury, Costa

Crociere concedes that Krupski brought her original action against Costa Cruise

within the one-year period. The determinative question is whether Krupski’s suit

against Costa Cruise rather than Costa Crociere was the result of a “mistake

concerning the proper party’s identity” as contemplated by Rule 15(c)(1)(C).

Krupski concedes that if suing Costa Cruise, and not Costa Crociere, was a

deliberate choice, no “mistake” occurred and the suit against Costa Crociere is

time-barred. (Reply Br. at 2). According to Krupski, numerous “Costa”

corporations exist and she always intended to sue the correct party.

      Krupski’s core argument is that the district court based its conclusion that

Costa Crociere was known to Krupski all along because of information provided

by Costa Cruise in its Answer, Corporate Disclosure Statement, and Summary

Judgment Motion, which conclusion was erroneous because Costa Cruise filed all

of those documents after the one-year limitations period expired. Undisputed,

however, is that Krupski kept her Ticket and furnished it to counsel shortly after

her alleged injury. Costa Crociere, not Costa Cruise, was clearly identified in the

Ticket’s definition of “Carrier.” The identity and knowledge of Costa Crociere as

a potential party shortly after the alleged injury, therefore, must be imputed to

Krupski and her counsel. Indeed, Krupski conceded before the district court that



                                           6
under the plain language of the Ticket, Costa Cruise could not be the Carrier. We

agree with the district court that this is not a case about simple mistake of identity

or misnomer—to the contrary, Krupski chose to sue one potential party and not

another even though the identity of both was known to her. See Wayne v. Jarvis,

197 F.3d 1098, 1103 (11th Cir. 1999) (citation omitted) (Rule 15(c)’s mistake

proviso is included “to resolve ‘the problem of a misnamed defendant’ and allow a

party ‘to correct a formal defect such as a misnomer or misidentification’”),

overruled on other grounds by Manders v. Lee, 338 F.3d 1304 (11th Cir. 2003).

      Yet even assuming that she first learned of Costa Crociere’s identity as the

correct party from Costa Cruise’s Answer (filed on February 25, 2008), Krupski

failed to seek leave to amend her complaint until June 13, 2008 (133 days after she

brought the original action) and did not file her Amended Complaint until July 11,

2008. Krupski offers no reason for this delay, and we expect she knew that the

limitations period ran on February 21, 2008. Thus, even viewing the evidence in

the light most favorable to her, Krupski fails to show how the district court clearly

erred in its fact-finding or abused its discretion in applying Rule 15(c).

                                 IV. CONCLUSION

      For the foregoing reasons, the district court did not err in concluding that

Krupski’s amendment adding Costa Crociere as a party was not due to the kind of



                                           7
mistaken identity addressed by Rule 15(c). The judgment of the district court is

      AFFIRMED.




                                         8